[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-2170

                ATHENS PIZZA OF JAFFREY, INC.,

                    Petitioner, Appellant,

                              v.

              COMMISSIONER OF INTERNAL REVENUE,

                    Respondent, Appellee.

                                         

                 ON APPEAL FROM THE ORDER OF
                 THE UNITED STATES TAX COURT

                                         

                            Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

Albert Newell on brief for appellant.                         
Loretta C. Argrett, Assistant Attorney General, Teresa E.                                                                     
McLaughlin and Tamara W. Ashford, Attorneys, Tax Division, Department                                        
of Justice, on brief for appellee.

                                         

                       February 3, 1998
                                         

     Per Curiam.   Essentially for the reasons stated  by the                           

tax court  in its  order of  dismissal, appellant's  petition

properly was  dismissed for lack of jurisdiction.   We reject

appellant's arguments  and conclude,  as did  the tax  court,

that no notice  of deficiency was issued after  1994 and that

the petition  filed in  1997 was untimely  under 26  U.S.C.  

6213(a).

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-